       Case 1:19-cv-06197-LTS-OTW Document 78 Filed 03/18/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 KAY JOHNSON, both individually and
 derivatively on behalf of NATIONAL
 HOLDINGS CORPORATION,

                        Plaintiff,

        v.                                                   No. 19-cv-06197-LTS-OTW

 NATIONAL SECURITIES CORPORATION,                                ORAL ARGUMENT
 NATIONAL ASSET MANAGEMENT, INC.,                                  REQUESTED
 NATIONAL HOLDINGS CORPORATION,
 MICHAEL MULLEN, GLENN WORMAN,
 BILLY GROENEVELD, DANIEL ORTEGA,
 RENE KAGEFF, MICHAEL SINGER, DANIEL
 HUME, JEFFREY GARY, ROBERT
 FAGENSON, ATHANASSIOS MICHAS A/K/A
 NASSOS MICHAS, BARBARA CREAGH, and
 JOHN DOES 1-10,

                        Defendants

 and

 NATIONAL HOLDINGS CORPORATION,

                        Nominal Defendant.


                   NOTICE OF DEFENDANTS’ MOTION TO DISMISS
                        AMENDED VERIFIED COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendants’ Motion to Dismiss Amended Verified Complaint, the Declaration of Michael G.

Bongiorno in Support of Defendants’ Motion To Dismiss Amended Verified Complaint, the

Amended Verified Complaint [Dkt. No. 73] (the “Amended Complaint”), the pleadings and

papers on file in this action, and any further submissions as may be presented prior to, and at,

any hearing on this Motion, Defendants, by their undersigned counsel, hereby move before the

Honorable Laura Taylor Swain, United States District Judge for the Southern District of New
      Case 1:19-cv-06197-LTS-OTW Document 78 Filed 03/18/20 Page 2 of 3




York, in the United States District Court for the Southern District of New York, for an order

dismissing under Federal Rule of Civil Procedure 12(b)(6) Counts I-VI and VIII of the Amended

Complaint in their entirety and granting such other and further relief as the Court deems just and

proper.

          The Defendants certify that, in accordance with the Court’s Individual Practices, they

have used their best efforts to resolve informally the matters raised in the Motion. On March 3,

Defendants informed Plaintiff of their plan to move to dismiss the Amended Complaint and on

March 6, 2020, sent a letter to Plaintiff to outline their legal and factual positions on the matters

in controversy. Plaintiff responded by letter on March 13, 2020, and the parties had a telephonic

discussion of the matters on March 17, 2020. Pursuant to that telephonic discussion, Plaintiff’s

counsel advised Defendants’ counsel that Ms. Johnson no longer plans to pursue her claim for

wrongful termination under New York law. However, the Amended Complaint has not been

amended in response to the arguments raised in the Motion.


Dated: March 18, 2020                                          Respectfully submitted,



                                                               /s/ Michael G. Bongiorno
                                                               Michael G. Bongiorno
                                                               Andrew Goldman
                                                               WILMER CUTLER PICKERING
                                                                 HALE AND DORR LLP
                                                               7 World Trade Center
                                                               250 Greenwich Street
                                                               New York, NY 10007
                                                               Tel: (212) 230-8800
                                                               Fax: (212) 230-8888
                                                               michael.bongiorno@wilmerhale.com
                                                               andrew.goldman@wilmerhale.com

                                                               /s/ Jonathan D. Rosenfeld
                                                               Jonathan D. Rosenfeld
                                                               WILMER CUTLER PICKERING
                                                  2
Case 1:19-cv-06197-LTS-OTW Document 78 Filed 03/18/20 Page 3 of 3




                                           HALE AND DORR LLP
                                         60 State Street
                                         Boston, MA 02109
                                         Tel: (617) 526-6000
                                         Fax: (617) 526-5000
                                         jonathan.rosenfeld@wilmerhale.com

                                         Counsel for Defendants and Nominal
                                         Defendant




                                3
